                       2:04-cr-20003-MMM-EIL # 138           Page 1 of 11
                                                                                                      E-FILED
                                                                        Friday, 12 March, 2021 07:54:13 AM
                                                                              Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
               Plaintiff,                              )
                                                       )
       v.                                              )    Case No. 04-cr-20003
                                                       )
WILLIAM WHITEFIELD,                                    )
                                                       )
               Defendant.                              )

                                     ORDER AND OPINION

       This matter is now before the Court on Defendant William Whitefield’s Second Amended

Motion for Compassionate Release requesting a reduction in his term of imprisonment pursuant

to 18 U.S.C. § 3582(c)(1)(A). ECF No. 133. For the reasons stated below, his Motion is DENIED.

                                           BACKGROUND

       Defendant William Whitefield (“Defendant”) was twenty-three years old and struggling

financially when he met Michael Hembree (“Hembree”) through their common interest in martial

arts. ECF No. 60 at 7. Hembree was also having financial difficulties. Id. To solve their financial

problems, they devised a plan to rob banks and split the money they took 50/50. Id. Between

October 24, 2003, and November 26, 2003, they committed four armed bank robberies in Illinois.

ECF No. 133 at 1.

       The first robbery occurred on October 24, 2003, at the Camargo Bank in Camargo, Illinois.

ECF No. 135 at 3. Hembree held two employees and a customer at gunpoint while Defendant

gathered $35,739 from the bank’s vault. Id.; ECF No. 60 at 5. Before leaving the bank, Hembree

sprayed the employees and a customer in the face with pepper spray, presumably to delay their

ability to call law enforcement or set off the alarm. Id.



                                                  1
                      2:04-cr-20003-MMM-EIL # 138             Page 2 of 11




       On November 7, 2003, they entered the Vermillion Valley Bank in Kempton, Illinois and

demanded two female employees to surrender cash. ECF No. 135 at 3. Defendant emptied the

vault and teller drawers and placed about $53,505.50 in a bag. ECF No. 60 at 5. Before fleeing the

bank, Hembree sprayed a customer and the two employees with pepper spray. Id.

       On November 21, 2003, they robbed the First National Bank in Royal, Illinois. ECF No.

60 at 6. As Defendant emptied the vault, Hembree ordered an employee to tell a customer at the

drive-up window that it was broken and to come inside to complete the transaction. Id. When the

customer entered the bank with his two-year-old grandson, Hembree pointed a gun at them and

ordered them to sit in the lobby with the employees. Id. Defendant and Hembree fled the bank with

$16,161 in cash and $24,000 in traveler’s checks after Hembree sprayed the customer and

employees with pepper spray. Id.

       Five days later, they robbed the Edgar County Bank and Trust in Ashmore, Illinois. Id.

Defendant gathered the money from the teller drawers and vault while Hembree ordered three

female employees to go into the restroom and not come out. Id. Before fleeing the bank with

$39,015 in cash, Defendant and Hembree took the videotape from the surveillance system. Id.

       On December 4, 2003, Defendant was arrested. Id. at 7. During an interview with FBI

agents, he admitted to participating in the bank robberies. Id. Defendant was charged with four

counts of armed bank robbery (Counts 1, 3, 5, 7) and four counts of using a firearm in furtherance

of a crime of violence, in violation of 18 U.S.C. § 924(c) (Counts 2, 4, 6, 8). ECF No. 8.

       Pursuant to a cooperation plea agreement, Defendant pled guilty to the four robberies and

two of the § 924(c) counts. ECF No. 27. The Government agreed to dismiss the remaining § 924(c)

violations. ECF No. 135 at 4-5. At the time of sentencing, Defendant had no criminal history points

and had a criminal history category of I. ECF No. 133 at 2. The Government made a



                                                 2
                       2:04-cr-20003-MMM-EIL # 138           Page 3 of 11




recommendation for a downward variance. ECF No. 63. On May 3, 2005, this Court sentenced

Defendant to 393 months, consisting of nine months on each of Counts 1, 3, 5, and 7 to be served

concurrently; eighty-four months on Count 2 to be served consecutively to the term imposed on

all other counts; and 300 months on Count 4 to be served consecutively to the term imposed on all

other counts. ECF No. 62 at 2. Upon release, Defendant would serve five years of supervised

release. Id. at 3.

        Defendant is incarcerated at FCI Coleman Low in Sumterville, Florida. ECF No. 133 at 2.

His projected release date is January 9, 2032. Id. On December 14, 2020, Defendant filed a pro se

Motion for Compassionate Release. ECF No. 128. On December 18, 2020, the Court appointed

CJA panel attorney, Steven M. Sarm, to represent Defendant. (d/e 12/18/2020). On January 12,

2021, Defendant filed a pro se Amendment to his Motion. ECF No. 131. On January 28, 2021,

Mr. Sarm filed a Second Amended Motion for Compassionate Release on Defendant’s behalf.

ECF No. 133. On February 11, 2021, the Government filed a Response in opposition to

compassionate release. ECF No. 135. On March 11, 2021, Defendant filed a Reply to the

Government’s Response and attached an opinion issued by Judge McDade to his Reply. ECF No.

137; see United States v. Haynes, 96-CR-40034, 2021 WL 406595 (C.D. Ill. Feb. 5, 2021).

Defendant did not seek leave of Court to file a Reply or explain why the Reply was filed four

weeks after the Government filed its Response, even though Judge McDade’s opinion was entered

on February 5, 2021. Nevertheless, the Court will consider Haynes for purposes of this Order.

                                       LEGAL STANDARD

        Before filing a motion for compassionate release, a defendant is required to first request

that the Bureau of Prisons (BOP) file a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). A court

may grant a motion only if it was filed “after the defendant has fully exhausted all administrative



                                                3
                        2:04-cr-20003-MMM-EIL # 138            Page 4 of 11




rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or

after thirty days have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

        The compassionate release statute directs the Court to make three considerations: (1)

whether extraordinary and compelling reasons warrant a sentence reduction; (2) whether a

reduction is consistent with the factors listed in 18 U.S.C. § 3553(a); and (3) whether a reduction

would be “consistent with applicable policy statements issued by the Sentencing Commission.” §

3582(c)(1). The Sentencing Commission, however, has not updated its policy statements since the

First Step Act came into effect. Prior to the passage of the First Step Act, federal judges were only

able to release prisoners for compassionate release reasons upon motion by the BOP. United States

v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020). The First Step Act gave judges the power to grant

compassionate release on a prisoner’s own motion provided that the prisoner first allowed the BOP

to review the request and make a recommendation or thirty days had passed since the prisoner

submitted his or her request to the BOP. Id. In Gunn, the Seventh Circuit determined that the most

recent policy statements from the Sentencing Commission do not apply to prisoner-initiated

motions because the guidelines only address those motions that were brought pursuant to a BOP

motion. Id. at 1180. Accordingly, the Seventh Circuit held that “because the Guidelines Manual

lacks an applicable policy statement, the trailing paragraph of § 3582(c)(1)(A) does not curtail a

district judge’s discretion. Any decision is ‘consistent with’ a nonexistent policy statement.” Id.

This Court is therefore not bound by the Sentencing Commission’s analysis in § 1B1.13 or the

application notes regarding the definition of “extraordinary and compelling reasons.” Id. at 1181.

        Despite the Seventh Circuit clarifying that courts are not bound by the Sentencing

Commission’s guidelines regarding compassionate release when an inmate brings the motion, the



                                                 4
                       2:04-cr-20003-MMM-EIL # 138             Page 5 of 11




Seventh Circuit strongly suggested that those guidelines are still relevant to district courts’

decisions. The Seventh Circuit explained that the guidelines provide a “working definition of

‘extraordinary and compelling reasons’” and cautioned that a judge who “strikes off on a different

path risks an appellate holding that judicial discretion has been abused.” Id. at 1180. “In this way

the Commission’s analysis can guide discretion without being conclusive.” Id. The Seventh Circuit

further stated that it would “expect” district judges to give the BOP Director’s analysis regarding

the prisoner’s request “substantial weight, even though under the First Step Act the Director’s

views are not controlling.” Id. Based on the available guidance from the Seventh Circuit, this Court

will give great weight to the Sentencing Guidelines regarding motions for compassionate release

even though they are not binding in this case. Finally, this Court is disinclined to grant a sentence

reduction unless it determines that a defendant “is not a danger to the safety of any other person

or to the community.” See USSG § 1B1.13(2).

                                            DISCUSSION

       I.      Exhaustion of Administrative Remedies

       In February 2020, Defendant requested a sentence reduction from the warden at his facility,

claiming that his sentence is grossly disproportionate to the crimes he committed. ECF No. 135-2.

Defendant’s request stated:

       I am filing for Compassionate Release/Reduction in sentence and using section 403
       of the First Step Act as one example why I’m entitled to relief as statue for
       “extraordinary and compelling reasons” was expanded to include “other reasons”
       subsection “D” that can justify resentencing need not to involve only medical,
       elderly or family circumstances. The (FSA) expanded its use for compassionate
       release to help out the people that were left behind. My sentence is grossly
       disproportionat [sic] to the crimes I committed with the fact that the stacking
       provision is no longer being used is a clear example of “extraordinary and
       compelling reasons.”




                                                 5
                       2:04-cr-20003-MMM-EIL # 138            Page 6 of 11




Id. The warden denied his request. ECF No. 135-3. More than thirty days passed between the

warden’s denial and when Defendant filed his Motion for Compassionate Release. ECF No. 128.

       Defendant submitted his request to the warden before the start of the pandemic, and as a

result, the request was not based on COVID-19. The Government acknowledges that Defendant

satisfied the exhaustion requirement as to “the stacking sentence” argument but asserts that he

failed to exhaust his administrative remedies related to his request for compassionate release based

on the pandemic. ECF No. 135 at 7.

       This distinction is critical based on the Seventh Circuit’s recent decision in United States

v. Williams, 987 F.3d 700 (7th Cir. 2021). In that case, the defendant asked a warden to reduce his

sentence because the district court’s purported intrusion in his plea negotiations was an

“extraordinary and compelling” reason warranting release. Id. at 702. He did not base his request

to the warden on COVID-19; however, when the defendant filed a counseled motion for

compassionate release, the motion sought release based on COVID-19. Id. The Seventh Circuit

held that an inmate does not satisfy the exhaustion requirement, “by filing a grievance on one

ground and then suing in court on an unrelated ground.” Id. at 704.

       Likewise, this Court finds that Defendant failed to properly exhaust his administrative

remedies before filing a motion for compassionate release with respect to the COVID-19

pandemic. See Williams, 987 F.3d at 703 (quoting § 3582(c)(1)(A) (“The exhaustion requirement

is designed to allow the Bureau to bring ‘a motion on the defendant's behalf,’ before he moves on

his own behalf. And the Bureau cannot determine whether it should bring a compassionate-release

motion if an inmate does not explain in his request the ground justifying his release.”). In his

Motion, Defendant asserted that the pandemic and his risk of infection constitutes extraordinary

and compelling reasons justifying relief; however, he never asked the BOP to seek his release on



                                                 6
                       2:04-cr-20003-MMM-EIL # 138             Page 7 of 11




that ground. Rather, Defendant requested the BOP to seek his release on the ground that his

sentence is allegedly disproportionate to the crimes committed because “the stacking provision is

no longer being used.” ECF No. 135-2. Consequently, the only basis properly before this Court

for purposes of exhaustion is the argument related to Defendant’s convictions under § 924(c).

       II.       Defendant Failed to Establish Extraordinary and Compelling Reasons to
                 Justify a Sentence Reduction

       Defendant argues that the Court should reduce his 393-month sentence by ten years to time

served because: (1) his sentence is too lengthy in light of the recent changes to § 924(c); and (2)

he has demonstrated “an incredible rehabilitative potential.” ECF No. 133 at 4, 13. The

Government asserts that Defendant has not established extraordinary and compelling reasons for

a reduction because Congress instructed that changes to § 924(c) are not retroactive in all instances.

ECF No. 135 at 2. Additionally, the Government argues that Congress excluded rehabilitation

efforts alone from being considered an extraordinary and compelling reason for a sentence

reduction. Id.

       A. Defendant’s Sentence

       Defendant’s sentence involved the mandatory “stacking” of § 924(c) violations. Id. at 10.

He received only nine months concurrently on the bank robbery counts but received a mandatory

minimum sentence of seven consecutive years on the first § 924(c) conviction, followed by the

mandatory minimum sentence of twenty-five consecutive years on his “second” conviction under

§ 924(c). ECF No. 133 at 4. Defendant argues that a recent amendment to § 924(c), which reduced

the penalty for multiple § 924(c) violations committed by an offender who had not previously

incurred such a conviction, applies retroactively to his case under the First Step Act. Id. Defendant

argues that recent case law lends support to the concept that Congress intended to give courts

additional to power to reduce sentences and expand the use of compassionate release. Id. at 4-10


                                                  7
                       2:04-cr-20003-MMM-EIL # 138             Page 8 of 11




(citing McCoy v. United States, 2020 WL 2738225, at *4 (E.D. Vir. May 26, 2020); Gunn, 980

F.3d at 1180). As a result, Defendant asserts that this Court should exercise its discretion and

reduce his sentence to reflect the term of imprisonment he would receive today under the revised

§ 924(c). ECF No. 133 at 10.

       The Government argues that the length of Defendant’s original sentence and a non-

retroactive change in the law do not constitute an extraordinary and compelling reason for a

sentence reduction. ECF No. 135 at 11. The Government claims that Defendant is serving the

sentence Congress intended for serial armed bank robbers who committed their crimes prior to the

passage of the First Step Act and that the change to § 924(c) does not apply retroactively to

Defendant. Id. at 13-14.

       As the Government noted in its response, Congress determines if a statutory provision

applies retroactively. Dorsey v. United States, 567 U.S. 260, 274 (2012). It is presumed that a

change to criminal penalties does not apply retroactively, unless Congress provides otherwise. Id.

at 272; see also Middleton v. City of Chicago,578 F.3d 655, 662 (7th Cir. 2009) (“a court should

not apply a newly enacted statutory provision retroactively unless Congress has clearly mandated

such an extension.”). In § 403(b) of the First Step Act, Congress stated its intent explicitly: “This

section, and the amendments made by this section, shall apply to any offense that was committed

before the date of enactment of this Act, if a sentence for the offense has not been imposed as of

such date of enactment.” As noted in Haynes, “[t]his is persuasive evidence Congress did not

intend § 403 of the First Step Act, the anti-stacking amendment, to be the basis for relief to those

who have already been sentenced, a conclusion which comports with long-standing jurisprudence

for ascertainment of Congressional intent.” Haynes, 2021 WL 406595, at *5 (citing United States

v. Godinez, 955 F.3d 651, 656 (7th Cir. 2020) (“[W]here Congress includes particular language in



                                                 8
                       2:04-cr-20003-MMM-EIL # 138              Page 9 of 11




one section of a statute but omits it in another section of the same Act, it is generally presumed

that Congress acts intentionally and purposely in the disparate inclusion or exclusion.”

(quoting Russello v. United States, 464 U.S. 16, 23 (1983))).

       In Haynes, Judge McDade joined a “growing faction of courts holding ‘the severity of a §

924(c) sentence, combined with the enormous disparity between that sentence and the sentence a

defendant would receive today, can constitute an ‘extraordinary and compelling’ reason for relief

under § 3582(c)(1)(A).” Haynes, 2021 WL 406595, at *6 (citing McCoy, 981 F.3d at 285).

However, Judge McDade also stated that “holding a severe sentencing disparity can constitute an

‘extraordinary and compelling’ reason is not the same as holding it will. Compassionate release

inquiries are highly individual and case-specific, and … relief under § 3582(c)(1)(A)(i) will be

reserved only for such disparities that can be truly described as an extraordinary and compelling

reason for relief.” Haynes, 2021 WL 406595, at *6.

       This Court has previously rejected the argument that the sentencing disparities created by

§ 403 amount to an extraordinary and compelling reason justifying compassionate release. See

United States v. Welker, 13-CR-10061, 2020 WL 7091540, at *4 (C.D. Ill. Dec. 4, 2020). This

Court cannot read retroactivity into the guidelines or the statute without clear language indicating

that it is appropriate for the Court to do so. Given that Defendant was sentenced before the passage

of the First Step Act, the changes made to § 924(c) do not apply reactively to Defendant. Therefore,

this Court finds that the removal of the “stacking” provision from § 924(c) does not constitute an

extraordinary and compelling reason to grant compassionate release in this case.

       B. Defendant’s Rehabilitation Efforts

       Defendant asserts that this Court should exercise its discretion to reduce his sentence based,

in part, upon his rehabilitative potential. ECF No. 133 at 10. During his seventeen years in prison,



                                                 9
                      2:04-cr-20003-MMM-EIL # 138             Page 10 of 11




he has completed numerous rehabilitative programs and assisted other prisoners by teaching

classes, such as painting and drawing. Id. He also engaged in programs designed to help other

prisoners as a “suicide companion” and worked for the institutional doctor who ran the residential

drug classes in prison (RDAP). Id.

       The Government acknowledges that it is beneficial for Defendant to participate in BOP

programs but argues his participation does not demonstrate that he is rehabilitated. ECF No. 135

at 14. In other words, rehabilitation alone does not constitute an extraordinary and compelling

reason for a sentence reduction. Id. at 15.

       Congress directed the Sentencing Commission to adopt policy statements regarding “the

appropriate use of . . . the sentence modification provisions set forth in section[] . . . 3582(c) of

title 18.” 28 U.S.C. § 994(a)(2)(C). Providing further guidance, § 994(t) states:

       The Commission, in promulgating general policy statements regarding the
       sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall
       describe what should be considered extraordinary and compelling reasons for
       sentence reduction, including the criteria to be applied and a list of specific
       examples. Rehabilitation of the defendant alone shall not be considered an
       extraordinary and compelling reason.

As a matter of law, this Court finds that none of Defendant’s proffered reasons are “extraordinary

and compelling” under § 3582(c)(1)(A)(i), and therefore, his Motion is denied.

       As stated above, this Court declines to consider whether the COVID-19 pandemic

constitutes an extraordinary and compelling reason for a reduction because Defendant failed to

exhaust his administrative remedies on this issue before filing his Motion. In any event, Defendant

is forty years old, has contracted COVID-19 and recovered, and does not have any health

conditions that increase his risk for developing severe symptoms from COVID-19. See ECF No.

133 at 12.




                                                 10
                      2:04-cr-20003-MMM-EIL # 138             Page 11 of 11




       III.    Applicable § 3553(a) Factors Do Not Support a Sentence Reduction

       Even if Defendant successfully demonstrated extraordinary and compelling reasons for a

reduced sentence, this Court finds that a reduction would be unwarranted under § 3553(a) factors.

Defendant and Hembree entered four banks in broad daylight with a firearm, putting bank

employees and customers in danger. Although Defendant himself may not have held the firearms

or administered the pepper spray, he deliberately chose to participate in this violence and was able

to empty the vaults and teller drawers while Hembree threatened the victims at gunpoint. The

violent behavior and repeated offenses demonstrate that Defendant would pose a danger to the

community if released. See USSG § 1B1.13(2).

       During his time in prison, Defendant’s behavior has not been stellar. He has received

disciplinary infractions for interfering with taking count, being in an unauthorized area, tattooing

or self-mutilation, being absent from assignment, and two disciplinary infractions for possessing

a hazardous tool. ECF No. 130 at 2. Defendant has ten more years remaining on his sentence. ECF

No. 133 at 2. As a result, the Court finds that a reduction would not reflect the seriousness of his

offenses, promote respect for the law, provide just punishment, afford adequate deterrence to

others, or avoid unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct. See § 3553(a).

                                          CONCLUSION

       Defendant’s Second Amended Motion for Compassionate Release [133] is DENIED and

his pro se Motions for Compassionate Release [128], [131] are MOOT.

       ENTERED this 11th day of March, 2021.

                                                       s/ Michael M. Mihm
                                                       Michael M. Mihm
                                                       United States District Judge



                                                11
